            Case 2:21-cv-00571-JCC-JRC Document 8 Filed 07/12/21 Page 1 of 9




     Mark Lindquist (WA #25076)
1
     mark@hlg.lawyer
2    Herrmann Law Group
     505 Fifth Ave S, Ste. 330
3    Seattle, WA 98104
     T: 206-625-9104
4
     F: 206-682-6710
5    Attorney for Plaintiff

6
7
8                     UNITED STATES DISTRICT COURT IN AND FOR
                  THE WESTERN DISTRICT OF WASHINGTON IN SEATTLE
9
10    DONNITTA   SINCLAIR,       mother  of No. 2:21-cv-00571
      deceased   HORACE            LORENZO
11    ANDERSON, JR., individually,          FIRST AMENDED COMPLAINT

12                                        Plaintiff,
                          Vs.
13
     CITY OF SEATTLE, a municipality,                  DEMAND FOR JURY TRIAL
14
                                       Defendant.
15
16
17          Plaintiff, through her attorneys at Herrmann Law Group, hereby alleges as
18   follows:
19                                          I. SYNOPSIS
20          1.     Plaintiff Donnitta Sinclair seeks damages arising from the intentional and
21   negligent conduct of the City of Seattle (“the City”), which resulted in the death of her 19-
22   year-old son, Horace Lorenzo Anderson, Jr.
23          2.     On or about June 8, 2020, the City abruptly abandoned the East Precinct
24   of the Seattle Police Department (“SPD”) in Capitol Hill.
25          3.     This decision by the City was well publicized and invited lawlessness and
26   created a foreseeable danger.
27          4.     Protestors used barriers left behind by police to create a “no-cop” zone in
28   an area known as the Capitol Hill Organized Protest or “CHOP.”
      FIRST AMENDED                                                   HERRMANN LAW GROUP
      COMPLAINT - 1                                                        505 5th Ave So., Ste. 330
                                                                                  Seattle, WA 98104
                                                                                   T: 206-625-9104
                                                                                   F: 206-682-6710
            Case 2:21-cv-00571-JCC-JRC Document 8 Filed 07/12/21 Page 2 of 9




1           5.      Mayor Jenny Durkan (“the Mayor”) spun CHOP as a “block party” and
2    “summer of love,” suggesting a visit would be fun and safe.
3           6.      Lorenzo Anderson, the 19-year-old special needs son of the Plaintiff,
4    visited CHOP on or about June 20, 2020. He was shot in CHOP just outside Cal
5    Anderson Park.
6           7.      Seattle Police Department (“SPD”) and Seattle Fire Department (“SFD”)
7    units were standing by about a block and a half away from where Anderson lay bleeding,
8    but failed to assist because of botched communication between the two City agencies
9    and lack of sufficient planning and preparation.
10          8.      After SPD and SFD failed to assist, CHOP volunteers transported
11   Anderson from CHOP to Harborview Medical Center in a pick-up truck.
12          9.      He died of his wounds at the hospital.
13                                          II. PARTIES
14          10.     Plaintiff Donnitta Sinclair is the biological mother of Horace Lorenzo
15   Anderson, Jr., deceased.
16          11.     Defendant City of Seattle is a municipality incorporated in the State of
17   Washington. The Seattle Police Department is a division of the City.
18                                     III. JURISDICTION AND VENUE
19          12.     This court has subject matter jurisdiction over this case because this action
20   presents federal questions and seeks to redress deprivation of rights under the United
21   States Constitution pursuant to U.S.C. Section 1983.
22          13.     Venue is proper in this District under 28 U.S.C. Section 1391 because the
23   events giving rise to these claims arose in the Western District of Washington,
24   specifically in the city of Seattle.
25          14.     To the extent these causes of action are also brought pursuant to
26   Washington State statutes, they are so related to the federal claims they form part of the
27   same controversy or case.
28

      FIRST AMENDED                                                   HERRMANN LAW GROUP
      COMPLAINT - 2                                                       505 5th Ave So., Ste. 330
                                                                                 Seattle, WA 98104
                                                                                  T: 206-625-9104
                                                                                  F: 206-682-6710
            Case 2:21-cv-00571-JCC-JRC Document 8 Filed 07/12/21 Page 3 of 9




1           15.    A tort claim was filed with the City more than 60 days ago and satisfies the
2    requirements of R.C.W. 42.92.100 regarding any causes of action under Washington
3    State statutes.
4                                         IV. FACTS ALLEGED
5           16.    After the City abandoned SPD’s East Precinct on or about June 8, 2020,
6    CHOP participants essentially seized a roughly sixteen-block area of Capitol Hill,
7    including Cal Anderson Park.
8           17.    SPD left behind barricades when they surrendered the area. CHOP
9    participants used these barriers to block off streets from general traffic.
10          18.    Local business owners and others observed CHOP participants carrying
11   guns on public streets and in Cal Anderson Park at all hours.
12          19.    Cal Anderson Park was turned into a massive tent city for CHOP
13   participants and the general public was not allowed to use the park.
14          20.    The City enabled CHOP by providing portable toilets, lighting, and other
15   support, including modifying protocols of SPD and SFD.
16          21.    The City had no effective plan for providing police protection, fire
17   protection, or other emergency services into the surrendered area.
18          22.    Violence, vandalism, open drug use, and a collection of other crimes
19   predictably proliferated in CHOP.
20          23.    Local business owners were threatened with retaliation if they attempted
21   to paint over ubiquitous graffiti.
22          24.    SPD adopted a policy and practice of not entering the area except in the
23   case of life-threatening crimes, and sometimes not even then. CHOP became known as
24   a “no-cop” zone.
25          25.    After SPD and the City deserted the area, CHOP participants created a
26   “medical tent” in an outdoor area of the Rancho Bravo restaurant on Pine Street just
27   outside Cal Anderson Park.
28

      FIRST AMENDED                                                   HERRMANN LAW GROUP
      COMPLAINT - 3                                                        505 5th Ave So., Ste. 330
                                                                                  Seattle, WA 98104
                                                                                   T: 206-625-9104
                                                                                   F: 206-682-6710
            Case 2:21-cv-00571-JCC-JRC Document 8 Filed 07/12/21 Page 4 of 9




1           26.    On June 11, SPD Chief Carmen Best (“Police Chief”) publicly admitted,
2    while standing beside the Mayor, “In the first day of SPD not having access to the
3    precinct, response times for crimes in progress were over 15 minutes, about three times
4    as long as the average …”
5           27.    The same day, the Mayor spun CHOP as “a summer of love” and “block
6    party” in an interview with CNN, implying it was fun and safe.
7           28.    City Council Member Kshama Sawant publicly and recklessly framed
8    CHOP as a “peaceful” occupation even after it became violent.
9           29.    On or about June 20, Lorenzo Anderson visited CHOP. That same night,
10   Marcel Long visited CHOP. Anderson and Long apparently had a history of antagonism.
11          30.    Long and others he was with correctly believed CHOP to be a “no-cop”
12   zone. Long was armed with a handgun.
13          31.    Video from a local business shows Long talking to Anderson. When Long
14   pulls a gun, Anderson turns and walks quickly away. Long is momentarily held back by
15   others, but breaks away to run after Anderson. Long catches up to Anderson and shoots
16   him at least four times at approximately 2:19 am.
17          32.    With no assistance in sight from SPD or SFD, CHOP participants carried
18   Anderson to the nearby Rancho Bravo “medical tent” on East Pine Street. He apparently
19   had a pulse when they laid him down on a table.
20          33.    An SFD Medic One ambulance was standing by about a block and a half
21   away from where Anderson lay bleeding.
22          34.    Video circulating on social media shows a man imploring the medics to
23   help Anderson. “You could be saving his life. You could be saving his life right now. Sir,
24   please, explain to me what’s going on. He’s dying. He needs your help….”
25          35.    One of the medical responders says into his radio, “We have a number of
26   citizens who want us into the location. I just want to make sure we’re not cleared to move
27   into the location.”
28

      FIRST AMENDED                                                   HERRMANN LAW GROUP
      COMPLAINT - 4                                                      505 5th Ave So., Ste. 330
                                                                                Seattle, WA 98104
                                                                                 T: 206-625-9104
                                                                                 F: 206-682-6710
             Case 2:21-cv-00571-JCC-JRC Document 8 Filed 07/12/21 Page 5 of 9




1            36.   Medic One was apparently waiting for a green light from SPD, but SPD
2    was confused about the location of SFD and medics. Miscommunication between the
3    two agencies caused a delay of approximately 20 minutes.
4            37.   At about 2:35 am, with still no assistance in sight, Anderson was loaded
5    into a civilian pick-up truck by CHOP volunteers. “We saw red lights from the fire
6    department up on Broadway and then, after some time, it became pretty clear the medics
7    weren’t coming in,” said a CHOP volunteer.
8            38.   At about 2:45 am, Anderson arrived at Harborview. He was pronounced
9    dead at 2:53 am.
10           39.   Anderson is survived by his mother, the Plaintiff, and his father.
11           40.   The Police Chief and other city agents made public statements claiming
12   CHOP participants prevented fire and police from rescuing Anderson. Evidence shows
13   otherwise. In fact, CHOP participants were begging City personnel to enter and help
14   Anderson.
15           41.   When police finally entered CHOP, approximately 20 minutes after the
16   shooting, videos show they were met with cries of “the victim is gone” and “they took him
17   to the hospital.” SPD’s delayed response appears to be the primary source of the crowd’s
18   hostility.
19           42.   Long was charged with Murder in the First Degree by the King County
20   Prosecutor’s Office. He is still at large.
21           43.   On or about June 29, there was another shooting in CHOP. A 16-year-old
22   boy was killed, and a 14-year-old was seriously wounded.
23           44.   During nine days in CHOP, there were two homicides and several
24   shootings, as well as other crimes such as robbery and sexual assault. In the six months
25   before CHOP, there were no homicides in the area. In 2019, there were three homicides
26   in the entire Capitol Hill neighborhood.
27           45.   After the second CHOP homicide, the Police Chief said, “…unfortunate that
28   we have yet another murder in this area identified as CHOP…. And we’ve had multiple

      FIRST AMENDED                                                  HERRMANN LAW GROUP
      COMPLAINT - 5                                                      505 5th Ave So., Ste. 330
                                                                                Seattle, WA 98104
                                                                                 T: 206-625-9104
                                                                                 F: 206-682-6710
            Case 2:21-cv-00571-JCC-JRC Document 8 Filed 07/12/21 Page 6 of 9




1    other incidents – assaults, rape, robbery, and shootings…. So this is a real problem. And
2    I would question why we could continue to allow this to happen.”
3           46.    The Police Chief denied giving the order to desert SPD’s East Precinct.
4    The Mayor also appeared to deny giving the order. Someone in City leadership gave the
5    order and numerous City officials allowed, enabled, ratified, and even encouraged CHOP
6    to continue despite the foreseeable danger and resulting violence.
7           47.    On June 24, business owners in the CHOP filed a lawsuit against the City
8    for this “unprecedented decision to abandon and close off an entire city neighborhood,
9    leaving it unchecked by the police, unserved by fire and emergency health services …”
10   Hunters Cap. LLC v. City of Seattle, No. C20-983 TSZ, 2020 WL 6120008 (W.D. Wash.
11   Oct. 16, 2020)
12          48.    On July 1, the Mayor issued an executive order to retake the SPD precinct
13   and CHOP. In the process, there was no significant violence or serious resistance. This
14   confirms what common sense suggests: the City could have and should have retaken
15   the area and restored public safety before the murder of Anderson.
16          49.    The Mayor’s text messages on her city-issued work phone have reportedly
17   disappeared for a ten-month period, from August of 2019 to June 25, 2020. Text
18   messages of other city officials, including the Police Chief and Fire Chief, are also
19   reported missing from the same period.
20          50.    Plaintiff has requested and is still seeking text messages of the Mayor and
21   other city officials during CHOP time period. These messages are almost certain to
22   contain relevant evidence and will likely support Plaintiff’s allegations.
23                                       V. RESERVATION
24          51.    The investigation remains ongoing. Discovery may reveal additional
25   causes of action agai nst or establish that other, so far unnamed, persons or entities
26   may also have been at fault.
27          52.    Further, the exact nature and full extent of injuries and damages are
28   unknown and there may be additional claims and/or causes of action.

      FIRST AMENDED                                                   HERRMANN LAW GROUP
      COMPLAINT - 6                                                        505 5th Ave So., Ste. 330
                                                                                  Seattle, WA 98104
                                                                                   T: 206-625-9104
                                                                                   F: 206-682-6710
            Case 2:21-cv-00571-JCC-JRC Document 8 Filed 07/12/21 Page 7 of 9




1           53.    To the extent the rules and this Court will allow, Plaintiff reserves the right
2    to subsequently amend this complaint accordingly.
3                                      VI. ALL CAUSES OF ACTION
4           54.    All facts alleged in every paragraph above are incorporated into every cause
5    of action alleged hereinafter as though they were fully set forth.
6           55.    The City is responsible for its own policy or customs, whether made by its
7    lawmakers or by those whose edicts or acts may fairly be said to represent official policy,
8    which caused the injuries described herein.
9           56.    Actions of City employees were ratified by City officers, including the Police
10   Chief and the Mayor.
11          57.    Actions of the defendant constituting every cause of action below proximately
12   caused damages suffered by this Plaintiff as described below.
13          58.    The defendant’s actions and failures amounted to deliberate indifference to
14   federally protected rights. Therefore, Plaintiff is entitled to punitive damages.
15          59.    Under 42 USC §1988, Plaintiff is also entitled to attorney fees.
16                                 VII. FIRST CAUSE OF ACTION
17                14th Amendment Due Process and Parental Rights Violated
18          60.    This action is brought by Donnitta Sinclair in her individual capacity as
19   mother of the decedent.
20          61.    The City’s affirmative acts and failures to act, including abandoning the
21   SPD East Precinct and CHOP, created a danger.
22          62.    The City’s acts and failures to act, including a policy where police only
23   responded to “life-threatening” crimes in CHOP, and sometimes not even then,
24   created a lawless “no-cop” zone.
25          63.    Violence was foreseeable when the City abandoned police, fire, and
26   other essential services in CHOP.
27          64.    City officials, including the Mayor and Police Chief, knew of this City-
28   created danger. City officials demonstrated deliberate indifference.

      FIRST AMENDED                                                       HERRMANN LAW GROUP
      COMPLAINT - 7                                                          505 5th Ave So., Ste. 330
                                                                                    Seattle, WA 98104
                                                                                     T: 206-625-9104
                                                                                     F: 206-682-6710
            Case 2:21-cv-00571-JCC-JRC Document 8 Filed 07/12/21 Page 8 of 9




1          65.    The Mayor and other City officials encouraged Anderson and others to
2    visit CHOP by publicly referring to it as a “summer of love” and a “block party” and a
3    “peaceful occupation” despite the violence and lack of essential services.
4          66.    Long and others brought firearms into CHOP as they correctly believed
5    the City had created a “no-cop” zone.
6          67.    Before shooting Anderson, Long chased him. Because CHOP was a
7    lawless “no-cop” zone, Long was able to pursue, shoot, and kill Anderson.
8          68.    After Anderson was shot, ill-prepared City agencies miscommunicated.
9    As a result, medics failed to obtain approval to enter CHOP to assist Anderson in a
10   timely manner.
11         69.    Approximately 26 minutes after he was shot, Anderson arrived at the
12   hospital in a civilian pick-up truck. Harbor Medical Center is only one mile away from
13   where Anderson was shot.
14         70.    Anderson should have been in the hands of nearby professional medics
15   almost immediately and transported to the hospital in a matter of a few minutes.
16   Every minute matters in treating gunshot wounds.
17         71.    The City, through its officials, demonstrated deliberate indifference to
18   the constitutional rights a parent has in the companionship of their children.
19         72.    The actions, failures, and deliberate indifference of City officials were
20   the proximate cause of the death of Lorenzo Anderson.
21                                       VIII. DAMAGES
22         73.    As a result of these causes of action, Plaintiff lost the love, care,
23   companionship, and familial relationship between mother and son.
24         74.    Plaintiff suffered and continues to suffer severe grief, emotional
25   distress, and mental anguish.
26                                  IX. PRAYER FOR RELIEF
27         75.    WHEREFORE, Plaintiff prays for judgment against defendant awarding
28   Plaintiff the following, the exact nature and full extent of which to be proven at trial:

      FIRST AMENDED                                                 HERRMANN LAW GROUP
      COMPLAINT - 8                                                      505 5th Ave So., Ste. 330
                                                                                Seattle, WA 98104
                                                                                 T: 206-625-9104
                                                                                 F: 206-682-6710
            Case 2:21-cv-00571-JCC-JRC Document 8 Filed 07/12/21 Page 9 of 9




1          • Compensatory damages;
2          • Pursuant to 42 USC §1983, punitive damages;
3          • Pre-judgment and post-judgment interest;
4          • Pursuant to 42 USC §1988, attorneys’ fees and costs; and,
5          • Such other relief as the Court deems just and equitable.
6                                  X. DEMAND FOR JURY TRIAL
7          76. Plaintiffs demand trial by jury on all issues.
8    Dated this 12th day of July, 2021.
9
     HERRMANN LAW GROUP
10
     /s/ Mark Lindquist
11   _______________________
     Mark Lindquist (WA #25076)
12
     Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      FIRST AMENDED                                             HERRMANN LAW GROUP
      COMPLAINT - 9                                                505 5th Ave So., Ste. 330
                                                                          Seattle, WA 98104
                                                                           T: 206-625-9104
                                                                           F: 206-682-6710
